DETAILED ACTION
Election/Restrictions
Newly submitted claims 21-23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 21-23 is/are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed newly claims inventions are directed towards recurring ephemeral, a single ephemeral time period or transitory time periods with an open and close time.  However, the originally filed invention does not contain these features.  Therefore, the newly submitted claims have a different mode of operation. In addition, the newly filed claims do not require features such as  providing a collection based on a request,  or sending enrollment prompts for registering etc.  Therefore, the originally filed claims have a different modes of operations as well.  This is evidence that the claims do not encompass overlapping subject matter.  Furthermore, there is nothing of record to show them to be obvious variants.
Claim s 1, 8 and 15 link(s) inventions originally filed and newly filed inventions.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1, 8 and 15.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8-9, 11-13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal US 2014/0089801 hereinafter referred to as Agrawal in view of Gastinger et al. US 2007/0268381 hereinafter referred to as Gastinger.
	In regards to claim 1, Agrawal teaches:
"A machine, comprising: a processor; and a memory coupled to the processor, the memory storing instructions executed by the processor to perform operations comprising: receiving, from a plurality of computing devices, a plurality of messages, each message comprising at least one message parameter"
Agrawal Figures 6-7 teach the hardware which implements the invention.  Agrawal paragraph [0024] teaches the pause feature can aid users who want to interrupt their viewing of video presentation 102 temporarily in order to enter a submission through the user interface using techniques.  The submission is a message and it is clear that multiple, or a plurality of users can send messages. Agrawal paragraph [0024] teaches user submissions received through the user interface are timestamped with the current temporal positions that were effective at the moments of those submissions.  Timestamps may be a parameter.
	"for each message of the plurality of messages, performing operations comprising: determining whether the at least one message parameter comprises a timestamp indicating a time the message was generated"
Agrawal paragraph [0024] teaches user submissions received through the user interface are timestamped with the current temporal positions that were effective at the moments of those submissions.
	"based on determining that the at least one message parameter comprises a timestamp indicating the time the message was generated, evaluating the timestamp to determine whether the time the message was generated [within a particular time period]"
Agrawal teaches in paragraph [0040] Bar graph 130 is a two-dimensional bar graph in which the vertical axis represents a quantity of submissions and in which the horizontal axis represents time. Different time intervals are therefore represented along the length of bar graph 130. Numeric indicators of selected time points are indicated beneath the horizontal axis at periodic intervals. The Examiner interprets this as using the timestamps to determine which bar (media collection) each user submission belongs to.
	"and adding the message to a .... media collection based on determining that the time the message was generated ..."
Figure 1 displays the bar graph 130 as well as the user submissions 108-122.  The Examiner considers the entire display a media collection because it displays a collection of various media (textual, audio, video) in one place.
Agrawal does not explicitly teach:
“is on or around midnight” and “a midnight-themed [media collection]” and “generated was on or around midnight”
These features relate to a particular use of the invention for a midnight theme.  However, those of ordinary skill readily understand any time related theme may be used and that the results for midnight will be equivalent for the results that occur at other times.  Therefore, these features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Gastinger teaches a method and device for processing spontaneous data.  Figure 1 teaches data can come from spontaneous information providers.  In paragraph [0056] Gastinger teaches a triggering event to change a stream on a terminal T may be a predefined time of reproduction on the terminal T (for example, a programmed time in the broadcasting schedule of the base BI, such as midnight on New Year's Eve.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Agrawal in view of Gastinger to have included the features of “is on or around midnight” and “a midnight-themed [media collection]” and “generated was on or around midnight” because the user may be relatively unreceptive to this spontaneous information and it may divert the user's attention for no good reason and cause the user to lose the thread of the audiovisual content present in the main multimedia stream. The user may even be obliged to acknowledge this information to cause it to disappear from the terminal and allow normal reproduction of the main stream thereon to resume (Gastinger [0007]).
In regards to claim 2, Agrawal/Gastinger teaches all the limitations of claim 1 and further teaches:
“the operations further comprising: providing the [media collection] to a computing device upon request from the computing device”
Figure 6 teach the client devices are computing devices.  Agrawal paragraph [0030] teaches the submission of a comment through freeform submission control 106 causes the server to update the user interface in real-time. The updated user interface can be transmitted over the Internet to the browser applications of computing devices that are requesting the user interface for the first time.
Agrawal does not explicitly teach:
“midnight-themed [media collection]”
Gastinger teaches a method and device for processing spontaneous data.  Figure 1 teaches data can come from spontaneous information providers.  In paragraph [0056] Gastinger teaches a triggering event to change a stream on a terminal T may be a predefined time of reproduction on the terminal T (for example, a programmed time in the broadcasting schedule of the base BI, such as midnight on New Year's Eve.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Agrawal in view of Gastinger to have included the features of “midnight-themed [media collection]” because the user may be relatively unreceptive to this spontaneous information and it may divert the user's attention for no good reason and cause the user to lose the thread of the audiovisual content present in the main multimedia stream. The user may even be obliged to acknowledge this information to cause it to disappear from the terminal and allow normal reproduction of the main stream thereon to resume (Gastinger [0007]).
In regards to claim 4, Agrawal/Gastinger teaches all the limitations of claim 1 and further teaches:
“wherein the [media collection] is available for a specified transitory period of time”
Agrawal paragraph [0030] teaches the submission of a comment through freeform submission control 106 causes the server to update the user interface in real-time. The updated user interface can be transmitted over the Internet to the browser applications of computing devices that are requesting the user interface for the first time.  The changing user interface means that each interface is only available for a transitory period of time.
Agrawal does not explicitly teach:
“midnight-themed [media collection]”
Gastinger teaches a method and device for processing spontaneous data.  Figure 1 teaches data can come from spontaneous information providers.  In paragraph [0056] Gastinger teaches a triggering event to change a stream on a terminal T may be a predefined time of reproduction on the terminal T (for example, a programmed time in the broadcasting schedule of the base BI, such as midnight on New Year's Eve.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Agrawal in view of Gastinger to have included the features of “midnight-themed [media collection]” because the user may be relatively unreceptive to this spontaneous information and it may divert the user's attention for no good reason and cause the user to lose the thread of the audiovisual content present in the main multimedia stream. The user may even be obliged to acknowledge this information to cause it to disappear from the terminal and allow normal reproduction of the main stream thereon to resume (Gastinger [0007]).
In regards to claim 5, Agrawal/Gastinger teaches all the limitations of claim 1 and further teaches:
“wherein the ... collection comprises a sequence of at least one of photographs and video”
Video is a photographic sequence therefore a disclosure of video is a disclosure of both.  Figure 1 discloses photographs and video.
Agrawal does not explicitly teach:
“midnight-themed [media collection]”
Gastinger teaches a method and device for processing spontaneous data.  Figure 1 teaches data can come from spontaneous information providers.  In paragraph [0056] Gastinger teaches a triggering event to change a stream on a terminal T may be a predefined time of reproduction on the terminal T (for example, a programmed time in the broadcasting schedule of the base BI, such as midnight on New Year's Eve.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Agrawal in view of Gastinger to have included the features of “midnight-themed [media collection]” because the user may be relatively unreceptive to this spontaneous information and it may divert the user's attention for no good reason and cause the user to lose the thread of the audiovisual content present in the main multimedia stream. The user may even be obliged to acknowledge this information to cause it to disappear from the terminal and allow normal reproduction of the main stream thereon to resume (Gastinger [0007]).
In regards to claim 6, Agrawal/Gastinger teaches all the limitations of claim 1 and further teaches:
“wherein the message is added to the ... media collection further based on determining that a user associated with a computing device that generated the message is registered with the ... media collection”
Agrawal paragraph [0063] teaches the users in the on-line community can register accounts with the server that provides the video presentation commentary system discussed above. The users can access the system by logging into these registered accounts.  The Examiner interprets a user submission as adding to the media collection.
Agrawal does not explicitly teach:
“midnight-themed [media collection]”
Gastinger teaches a method and device for processing spontaneous data.  Figure 1 teaches data can come from spontaneous information providers.  In paragraph [0056] Gastinger teaches a triggering event to change a stream on a terminal T may be a predefined time of reproduction on the terminal T (for example, a programmed time in the broadcasting schedule of the base BI, such as midnight on New Year's Eve.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Agrawal in view of Gastinger to have included the features of “midnight-themed [media collection]” because the user may be relatively unreceptive to this spontaneous information and it may divert the user's attention for no good reason and cause the user to lose the thread of the audiovisual content present in the main multimedia stream. The user may even be obliged to acknowledge this information to cause it to disappear from the terminal and allow normal reproduction of the main stream thereon to resume (Gastinger [0007]).
In regards to claim 8, Agrawal/Gastinger teaches all the limitations of claim 1 and claim 8 contains similar limitations.  Therefore, claim 8 is rejected for similar reasoning as applied to claim 1.
In regards to claim 9, Agrawal/Gastinger teaches all the limitations of claim 8 and claim 9 contains similar limitations as in claim 2.  Therefore, claim 9 is rejected for similar reasoning as applied to claim 2.
In regards to claim 11, Agrawal/Gastinger teaches all the limitations of claim 8 and claim 11 contains similar limitations as in claim 4.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 4.
In regards to claim 12, Agrawal/Gastinger teaches all the limitations of claim 8 and claim 12 contains similar limitations as in claim 5.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 5.
In regards to claim 13, Agrawal/Gastinger teaches all the limitations of claim 8 and claim 13 contains similar limitations as in claim 6.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 6.
In regards to claim 15, Agrawal/Gastinger teaches all the limitations of claim 8 and claim 15 contains similar limitations as in claim 1.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 1.
In regards to claim 16, Agrawal/Gastinger teaches all the limitations of claim 15 and claim 16 contains similar limitations as in claim 2.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 2.
In regards to claim 18, Agrawal/Gastinger teaches all the limitations of claim 5 and claim 18 contains similar limitations as in claim 4.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 4.
In regards to claim 19, Agrawal/Gastinger teaches all the limitations of claim 15 and claim 19 contains similar limitations as in claim 6.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 6.
Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Gastinger in view of Yamamura et al. US 2003/0037124 hereinafter referred to as Yamamura.
In regards to claim 7, Agrawal/Gastinger teaches all the limitations of claim 1 and further teaches:
“a user associated with the message in response to determining that the time the message was generated corresponds to the ... media collection” 
Agrawal paragraph [0024] teaches user submissions received through the user interface are timestamped with the current temporal positions that were effective at the moments of those submissions.  
Agrawal does not explicitly teach:
“midnight-themed [media collection]”
Gastinger teaches a method and device for processing spontaneous data.  Figure 1 teaches data can come from spontaneous information providers.  In paragraph [0056] Gastinger teaches a triggering event to change a stream on a terminal T may be a predefined time of reproduction on the terminal T (for example, a programmed time in the broadcasting schedule of the base BI, such as midnight on New Year's Eve.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Agrawal in view of Gastinger to have included the features of “midnight-themed [media collection]” because the user may be relatively unreceptive to this spontaneous information and it may divert the user's attention for no good reason and cause the user to lose the thread of the audiovisual content present in the main multimedia stream. The user may even be obliged to acknowledge this information to cause it to disappear from the terminal and allow normal reproduction of the main stream thereon to resume (Gastinger [0007]).
Agrawal/Gastinger does not explicitly teach:
“the operations further comprising: sending enrollment prompts to [a user associated with the message corresponding to media played]; receiving an enrollment request from the user for the .... media collection; and registering the user with the ... media collection”
Yamamura teaches in paragraph [0064] when the charge for the regular music piece data of "music piece 1" to be purchased is to be paid by the user directly to the music information server MS2, the server MS2 inquires of the user about his or her membership registration number and registered name (as represented by arrow M1) … In case the user has not yet been enrolled in the system, the portal server PS prompts the user to enroll in the system (as represented by arrow M1), in response to which the user applies for enrollment in the system (arrow M2).  Upon completion of the necessary enrollment, the music information server MS2 informs the user that the necessary enrollment has been duly completed.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Agrawal/Gastinger in view of Yamamura to have included the features of “the operations further comprising: sending enrollment prompts to [a user associated with a first message corresponding to media played]; receiving an enrollment request from the user for the first media collection; and registering the user with the first media collection” because it is not easy for the user to judge which of the music information servers possesses the desired music piece data set having superior quality and meeting his or her demand (Yamamura paragraph [0003]).
In regards to claim 14, Agrawal/Gastinger teaches all the limitations of claim 8 and claim 14 contains similar limitations as in claim 7.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 7.
In regards to claim 20, Agrawal/Gastinger teaches all the limitations of claim 15 and claim 20 contains similar limitations as in claim 7.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 7.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422